Citation Nr: 0526294	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-00 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for service-connected bilateral pes planus.

(The issue of entitlement to vocational rehabilitation 
training under the provisions of Chapter 31 of Title 38 of 
the United States Code is the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's son


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1953 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted the veteran an increased rating to 
30 percent for his service-connected bilateral pes planus but 
denied a higher rating.  A Notice of Disagreement was 
received in March 2003 seeking a higher rating.  A Statement 
of the Case was issued in November 2003.  A timely appeal was 
received in January 2004.  

The veteran appeared and testified with his son before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
in May 2005 at the RO.


FINDING OF FACT

The veteran's bilateral pes planus is not productive of a 
pronounced disability.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
30 percent for bilateral pes planus are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, and 4.71a, 
Diagnostic Code 5276 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in February 2004, subsequent to the initial AOJ decision.  
Where, as here, notice was not provided prior to the initial 
AOJ decision, the veteran has the right to VCAA content 
complying notice and proper subsequent VA process.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement has been cured by the subsequent proper 
notice and VA process, and was, therefore, harmless error.  
The veteran's claim was filed in December 2001.  
Simultaneously filed was a statement signed by the veteran in 
which he states he was given notice of the requirements of 
the VCAA, he understands these requirements, and he does not 
have any additional evidence to provide.  Actual notice was 
sent by letter dated in February 2004, which advised the 
veteran of the first, second and third Pelegrini II 
requirements.  The veteran's claim was readjudicated by the 
RO, and a Supplemental Statement of the Case was issued in 
April 2004.  In addition, the Statement of the Case and 
Supplemental Statement of the Case notified the veteran of 
the specific reasons why an increased rating in excess of 30 
percent for the veteran's service-connected bilateral pes 
planus was denied, and the information and evidence needed to 
substantiate the veteran's claim for a higher rating. 

Although the VCAA notice letter provided to the veteran did 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letter and other 
documents listed above, when read as a whole, give notice to 
the veteran of VA's desire to obtain additional information 
and evidence supporting and substantiating the claim, or 
possibly leading to such information and evidence.  VA has, 
therefore, complied with the VCAA notice requirements.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the file for December 2001 and June 
2003 through December 2003.  The veteran identified private 
treatment records related to his claims, and VA obtained 
those records.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
December 2002 and February 2004.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's bilateral pes planus since he 
was last examined.  The veteran has not reported receiving 
any recent treatment, and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.  


II.  Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and testimony; the 
report of the VA examinations conducted in December 2002 and 
February 2004; VA treatment records from December 2001 and 
June 2003 through December 2003; and private treatment 
records for October 2001.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in the case.  The Board will summarize the 
relevant evidence where appropriate.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  Since the issue in this case is 
entitlement to an increased rating, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected bilateral pes planus is 
currently evaluated as 30 percent disabling under Diagnostic 
Code 5276.  Under that code, where the pes planus is 
moderate, whether unilateral or bilateral, with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, and pain on manipulation and use of 
the feet, a 10 percent rating is assigned.  Where the pes 
planus is bilateral and severe, with objective evidence of 
marked deformity  (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, a 30 percent rating is 
assigned.  Where the pes planus is bilateral and pronounced, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement, and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, a 50 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

Service connection was established for bilateral pes planus 
in a March 1960 rating decision.  At the same time, a 10 
percent disability evaluation was assigned, effective from 
January 1960.  This 10 percent rating was in effect until 
February 2003 when the RO increased the rating to 30 percent 
effective December 2001.  The veteran contends that his 
disability warrants a rating higher than 30 percent.

VA treatment records show that the veteran was seen in 
December 2001, following up on a magnetic resonance imaging 
(MRI) performed on his left foot in October 2001 ordered by 
his private physician, who recommended either orthotics or 
surgery on the left foot.  Physical examination revealed 
severely distorted bilateral forefoot with pes planus, 
peripheral pulses strong, no cyanosis or clubbing.  The 
assessment was pes planus with forefoot valgus.  He was 
referred to prosthetics for insert orthoses.  VA treatment 
records from June 2003 through December 2003 show that the 
veteran's complaints were related to his left foot pes 
planus, and that various treatments were tried including a 
shoe sole, lace ankle brace, and custom molded shoes.  

VA examinations were given in December 2002 and February 
2004.  At the examinations, the veteran complained of pain in 
his feet.  In December 2002, physical examination of his 
right foot revealed limitation of motion of the right ankle 
to 10 degrees of dorsiflexion and 40 degrees of plantar 
flexion; however, the right foot had free inversion and 
eversion.  The veteran was able to tiptoe and heel walk on 
the right foot.  The tendons along the medial border of the 
foot were felt to be intact, and there was good pedal pulse.  
Physical examination of the left foot revealed limitation of 
motion of the left ankle to 20 degrees of dorsiflexion and 30 
degrees of plantar flexion.  The examiner noted that the 
flatfoot is visibly much worse on the left than the right, 
and the veteran stands on the plantar aspect of the navicular 
bone, developing a callus where he bears weight on the mid 
foot.  The veteran was unable to perform a single footed 
tiptoe on the left foot.  It was noted that the hindfoot 
everts, but does not invert, and the tendons did seem to have 
some pull through medially.  There was good pedal pulse in 
the left foot.  The examiner's assessment was bilateral 
flatfoot, with the right foot showing only a modest amount of 
flattening, and the left foot being severely pronated.  X-
rays of the feet showed mild degenerative changes of the 
right foot and loss of plantar arch, and degenerative changes 
on the left foot more severely involved than the right side.  
Photographs taken corroborate the described physical 
findings.  

At the February 2004 examination, the examiner noted that 
since the last examination the veteran had been followed by a 
podiatrist with arthrotics, an elastic brace and special 
shoes, none of which had been of benefit.  The veteran 
reported that there had been no change in his right foot 
condition, but he increasingly walks on the outside of his 
left foot and, as he walks, he turns the left foot laterally.  
The left foot swells and gives way on him about once a week.  
He has no difficulty at rest, but experiences pain in the 
left foot of 6 out of 10 in severity after walking only as 
far as two blocks.  He also reported getting pain after 
standing for as long as 30 minutes.  Physical examination of 
the right foot showed dorsiflexion of 20 degrees, plantar 
flexion of 30 degrees, inversion of 10 degrees, and eversion 
of 30 degrees.  There was a Grade II pes planus and minimal 
residual arch of the metatarsals.  The ventral surface of the 
right foot showed no tenderness, ulcers or callous.  Physical 
examination of the left foot showed dorsiflexion of 30 
degrees, plantar flexion of 25 degrees, inversion of 10 
degrees, and eversion of 35 degrees.  The veteran walks on 
the outside of his left foot and has a limp.  There was 
lateral rotation of the foot 30 degrees with walking.  The 
plantar surface of the foot showed no tenderness, ulcers or 
callous.  He did have tenderness about the medial and lateral 
malleolus.  There was 1+ edema of the ankle and foot, but the 
pulses in the foot were normal.  The impression was pes 
planus bilateral, left more than right, with diminished range 
of motion, foot pain with weight bearing, moderate disability 
with progression.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence does not support a finding that 
the veteran's bilateral pes planus warrants an evaluation 
higher than 30 percent.  The veteran's right foot showed no 
evidence of marked deformity such as pronation or abduction, 
swelling on use or characteristic callosities.  However, the 
veteran did have pain on manipulation and use.  

The left foot is clearly worse than the right foot.  There is 
objective evidence of severe pronation, pain on manipulation 
and use accentuated, and indications of swelling.  The 
evidence also shows that the veteran's left foot condition 
has not improved by the use of orthopedic shoes or 
appliances.  He does not, however, have extreme tenderness of 
the plantar surface of the left foot, or marked inward 
displacement and severe spasm of the tendo achilles on 
manipulation.  

In evaluating the veteran's bilateral pes planus, the Board 
must look at the entire disability picture and how the 
bilateral foot conditions taken as a whole affect the 
veteran's functioning.  In his February 2004 report, the VA 
examiner characterized the veteran's bilateral disability as 
moderate.  Although the Board is not bound by this 
characterization, the examiner's opinion does persuade the 
Board, when considered with the objective medical evidence, 
that the veteran's overall disability picture is not severe 
enough to warrant the maximum rating of 50 percent for 
pronounced pes planus.  When considering the evidence, the 
Board finds that the bilateral impairment more nearly 
approximates a severe disability picture.  The veteran is 
not, therefore, entitled to a disability rating higher than 
30 percent for his bilateral pes planus.

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004).  The question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Under 
38 C.F.R. § 3.321 (2004), an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the evaluation of his disability under the rating 
schedule.  The Board observes that it has not been contended 
or otherwise indicated that the veteran's bilateral pes 
planus has resulted in any hospitalization or other extensive 
treatment regimen.  In addition, there is no indication it 
interferes with any employment to a degree that would render 
the application of the regular schedular standards 
impractical.  His symptoms consist of chronic foot pain, 
especially in his left foot, and the rating schedule 
contemplates such impairment.  In other words, he does not 
have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Indeed, 38 C.F.R. 
§ 4.1 (2004) specifically states: "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Extraschedular consideration is, therefore, not warranted.


ORDER

Entitlement to an increased rating in excess of 30 percent 
for service-connected bilateral pes planus is denied.



                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


